                        Case 18-23930-PDR        Doc 87    Filed 12/23/20     Page 1 of 2




         ORDERED in the Southern District of Florida on December 22, 2020.




                                                            Peter D. Russin, Judge
                                                            United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                         Fort Lauderdale Division
                                          www.flsb.uscourts.gov

         In re:                                           Case No. 18-23930-BKC-PDR

         EMMA BUMSHTEYN,                                  Chapter 7

               Debtor.
         ___________________________________/

            AGREED ORDER GRANTING TRUSTEE'S AGREED EX PARTE MOTION FOR
         EXTENSION OF TIME TO FILE COMPLAINT OBJECTING TO DEBTOR’S DISCHARGE

                  THIS CAUSE came on before the Court upon the Trustee's Agreed Ex Parte Motion for

         Extension of Time to Object to File Complaint Objecting to Debtor’s Discharge [ECF No. 86]

         (the “Motion”), and the Court, having reviewed the Motion and the file, noting the Debtor’s

         agreement to the relief set forth herein, and being otherwise duly advised in the matter, it is

                  ORDERED as follows:

                  1.    The Motion is GRANTED.
               Case 18-23930-PDR         Doc 87      Filed 12/23/20    Page 2 of 2




       2.      The Trustee’s deadline to file a complaint objecting to the Debtor’s discharge

under 11 U.S.C. § 727 shall be extended, up to and including February 26, 2021.

                                               ###

Submitted by:

Zach B. Shelomith, Esq.
Leiderman Shelomith Alexander
+ Somodevilla, PLLC
2699 Stirling Road, Suite C401
Ft. Lauderdale, FL 33312
Telephone (954) 920-5355
Facsimile (954) 920-5371
zbs@lsaslaw.com

Copies to:

Zach B. Shelomith, Esq.

Attorney Shelomith is directed to serve copies of this order on all interested parties and to file a
certificate of service.
